  8:18-cv-00189-JFB-MDN Doc # 120 Filed: 07/20/21 Page 1 of 1 - Page ID # 628




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

THOMAS D. SAILORS,

                      Plaintiff,                               8:18CV189

        vs.
                                                                 ORDER
UNITED STATES ATTORNEY GENERAL,

                      Defendant.


       This matter is before the Court on defendant’s pro se motion to appeal. Filing No.

119.   The Court notes that counsel Vince Powers was appointed to represent the

defendant through trial. Filing No. 8. The Court has carefully reviewed defendant’s

request and determines that defendant is without sufficient funds for his appeal, and

therefore, the Court will grant his motion.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for leave to appeal in

forma pauperis, Filing No. 119, is granted.


       Dated this 20th day of July, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
